--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust, Inc. 8-K [cct-8k_090413.htm]
 
Exhibit 10.2
 
GUARANTEE AND
SECURITY AGREEMENT

 
dated as of September 4, 2013
 
between

 
CORPORATE CAPITAL TRUST, INC.,
as Borrower,
 
THE SUBSIDIARY GUARANTORS,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 



  Page

 

  SECTION 1. DEFINITIONS, ETC.
  2
     
1.01
Certain Uniform Commercial Code Terms
  2
 
1.02
Additional Definitions
  2
 
1.03
Terms Generally
11
      SECTION 2. REPRESENTATIONS AND WARRANTIES
12
     
2.01
Organization
12
 
2.02
Authorization; Enforceability
12
 
2.03
Governmental Approvals; No Conflicts
12
 
2.04
Title
12
 
2.05
Names, Etc.
12
 
2.06
Changes in Circumstances
12
 
2.07
Promissory Notes
13
 
2.08
Deposit Accounts and Securities Accounts
13
      SECTION 3. GUARANTEE.
13
     
3.01
The Guarantee
13
 
3.02
Obligations Unconditional
13
 
3.03
Reinstatement
14
 
3.04
Subrogation
14
 
3.05
Remedies
15
 
3.06
Continuing Guarantee
15
 
3.07
Instrument for the Payment of Money
15
 
3.08
Rights of Contribution
15
 
3.09
General Limitation on Guarantee Obligations
16
 
3.10
Indemnity by Borrower
16
 
3.11
Keepwell
16
      SECTION 4. COLLATERAL.
17
      SECTION 5. CERTAIN AGREEMENTS AMONG SECURED PARTIES
18
     
5.01
Priorities; Additional Collateral
18
 
5.02
Turnover of Collateral
18
 
5.03
Cooperation of Secured Parties
19
 
5.04
Limitation upon Certain Independent Actions by Secured Parties
19
 
5.05
No Challenges
19
 
5.06
Rights of Secured Parties as to Secured Obligations
19
 
5.07
Certain Undertakings with respect to Excluded Assets
20

 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
-ii-
 

      SECTION 6. DESIGNATION OF DESIGNATED INDEBTEDNESS; RECORDKEEPING, ETC
20
     
6.01
Designation of Other Secured Indebtedness
20
 
6.02
Recordkeeping
21
      SECTION 7. COVENANTS OF THE OBLIGORS
22
     
7.01
Delivery and Other Perfection
22
 
7.02
Other Financing Statements or Control
23
 
7.03
Additional Subsidiary Guarantors
23
      SECTION 8. ACCELERATION NOTICE; REMEDIES; DISTRIBUTION OF COLLATERAL
24
     
8.01
Notice of Acceleration
24
 
8.02
Preservation of Rights
24
 
8.03
Events of Default, Etc.
24
 
8.04
Deficiency
25
 
8.05
Private Sale
25
 
8.06
Application of Proceeds
26
 
8.07
Attorney-in-Fact
27
      SECTION 9. THE COLLATERAL AGENT
27
     
9.01
Appointment, Powers and Immunities
27
 
9.02
Information Regarding Secured Parties
28
 
9.03
Reliance by Collateral Agent
28
 
9.04
Rights as a Secured Party
29
 
9.05
Indemnification
29
 
9.06
Non-Reliance on Collateral Agent and Other Secured Parties
30
 
9.07
Failure to Act
30
 
9.08
Resignation of Collateral Agent
30
 
9.09
Agents and Attorneys-in-Fact
30
      SECTION 10. MISCELLANEOUS
31
     
10.01
Notices
31
 
10.03
Amendments, Etc.
31
 
10.04
Expenses; Indemnity; Damage Waiver
33
 
10.05
Successors and Assigns
35
 
10.06
Counterparts; Integration; Effectiveness; Electronic Execution
35
 
10.07
Severability
36
 
10.08
Governing Law; Submission to Jurisdiction
36
 
10.09
Waiver of Jury Trial
36
 
10.10
Headings
37

 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 GUARANTEE AND SECURITY AGREEMENT
 
 GUARANTEE AND SECURITY AGREEMENT (the “Agreement”) dated as of September 4,
2013, between CORPORATE CAPITAL TRUST, INC., a corporation duly organized and
validly existing under the laws of the State of Maryland (the “Borrower”); each
entity that is or becomes a “SUBSIDIARY GUARANTOR” pursuant to Section 7.03
hereof (collectively, the “Subsidiary Guarantors” and, together with the
Borrower, the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent
for the parties defined as “Lenders” under the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); each “Financing Agent” or “Designated Indebtedness
Holder” that becomes a party hereto after the date hereof pursuant to
Section 6.01 hereof; and JPMORGAN CHASE BANK, N.A., as collateral agent for the
Secured Parties hereinafter referred to (in such capacity, together with its
successors in such capacity, the “Collateral Agent”).


W I T N E S S E T H :
 
WHEREAS, concurrently with the execution and delivery of this Agreement the
Borrower, certain lenders and the Administrative Agent are entering into a
Senior Secured Credit Agreement (the “Credit Agreement”), dated as of the date
hereof between the Borrower, the lenders party thereto, the Administrative Agent
and the Syndication Agent pursuant to which such lenders have agreed to extend
credit (by means of loans and letters of credit) to the Borrower from time to
time;


WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted under the Credit Agreement that the Borrower
wishes to designate as “Designated Indebtedness” under this Agreement to be
entitled to the benefits of this Agreement;


WHEREAS, to induce such lenders to extend credit to the Borrower under the
Credit Agreement, and the holders of such “Designated Indebtedness” to extend
other credit to the Borrower, the Borrower wishes to provide (a) for certain of
its Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and
(b) collateral security for the Secured Obligations (as hereinafter defined);


WHEREAS, the Administrative Agent (on behalf of itself and such lenders), any
Financing Agent (on behalf of itself and the holders of the “Designated
Indebtedness” for which it serves as agent, representative or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and


WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 2 -

NOW THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.   DEFINITIONS, ETC.

 
1.01           Certain Uniform Commercial Code Terms.  As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”,
“Indorsement”, “Instrument”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds”, “Promissory Note” and “Tangible Chattel Paper” have the respective
meanings set forth in Article 9 of the NYUCC, and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Securities Account”, “Security”, “Security Entitlement” and “Uncertificated
Security” have the respective meanings set forth in Article 8 of the NYUCC.
 
1.02           Additional Definitions. Capitalized terms used herein and not
otherwise defined herein have the meanings set forth in the Credit
Agreement.  In addition, as used herein:


“Acceleration” means the Secured Obligations of any Secured Party having been
declared (or become) due and payable in full in accordance with the applicable
Debt Documents following the occurrence of an event of default by the Borrower
and expiration of any applicable grace period with respect thereto.


“Acceleration Notice” has the meaning specified in Section 8.01.


“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.


“Appointed Party” has the meaning specified in Section 5.04.
 
“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.
 
“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.
 
“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.
 
“Collateral” has the meaning assigned to such term in Section 4.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC, as applicable.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 3 -

“Control Agreement” means the Custody Account Control Agreement and each other
control agreement, in form and substance reasonably satisfactory to the
Collateral Agent, executed and delivered by the applicable Obligor, the
Collateral Agent, and the applicable securities intermediary with respect to a
Securities Account or bank with respect to a Deposit Account.


“Credit Agreement Commitments” means the Commitments of the Lenders under and as
defined in the Credit Agreement (or if the Commitments have been terminated, the
“Revolving Credit Exposure” as defined in the Credit Agreement).


“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower to the Lenders and the Administrative Agent under the Credit Agreement,
including in each case in respect of the principal of and interest on the loans
made, or letters of credit issued, thereunder, and all fees, indemnification
payments and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing by the Borrower to the
Administrative Agent or the Lenders or any of them under or in respect of the
Credit Agreement, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to the Borrower, whether or not such interest or expenses are allowed as
a claim in such proceeding.


“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower,as
custodian holding Portfolio Investments constituting part of the Collateral on
behalf of the Obligors, or any successor in such capacity, pursuant to the
Custodian Agreement.  The term “Custodian” includes any agent or sub-custodian
acting on behalf of the Custodian.


“Custodian Agreement” means the  Custodian Agreement dated as of March 24, 2011
between the Borrower and State Street Bank and Trust Company.


“Custody Account Control Agreement” means the Control Agreement dated as of
September 4, 2013 between the Borrower, the Collateral Agent and State Street
Bank and Trust Company.


“Debt Documents” means, collectively, the Credit Agreement, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations and the Security Documents.


“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment constituting part of
the Collateral, that such Portfolio Investment is held, registered or covered by
a recorded UCC-1 financing statement as described below, in each case in a
manner reasonably satisfactory to the Collateral Agent (it being understood
that, until the Collateral Agent advises the Borrower in writing with reasonable
specificity that it is not satisfied and/or pursuant  to the last sentence of
this definition, the conditions set forth below shall be deemed to have been
met):
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 4 -

(a)           subject to clause (m) below, in the case of each Certificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or a Clearstream Security),
that such Certificated Security is in the possession of the Collateral Agent and
registered in the name of the Collateral Agent (or its nominee) or Indorsed to
the Collateral Agent or in blank (or that such Certificated Security is in the
possession of the Custodian and registered in the name of the Custodian (or its
nominee) or Indorsed to the Custodian or in blank under an arrangement where
either (i) the Custodian has agreed to hold such Certificated Security as agent
or bailee on behalf of the Collateral Agent or (ii) the Custodian has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Certificated Security constitutes a
Financial Asset and that the Collateral Agent has Control over such Securities
Account);


(b)           subject to clause (m) below, in the case of each Instrument, that
such Instrument is in the possession of the Collateral Agent Indorsed to the
Collateral Agent or in blank (or that such Instrument is in the possession of
the Custodian under an arrangement where either (i) the Custodian has agreed to
hold such Instrument as agent or bailee on behalf of the Collateral Agent or
(ii) the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account);


(c)           subject to clause (m) below, in the case of each Uncertificated
Security (other than a Special Equity Interest, U.S. Government Security,
Clearing Corporation Security, Euroclear Security or Clearstream Security), that
such Uncertificated Security is (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or that such Uncertificated
Security is registered on the books of the issuer thereof to the Custodian (or
its nominee) under an arrangement where the Custodian has credited the same to a
Securities Account for which the Custodian is a Securities Intermediary and has
agreed that such Uncertificated Security constitutes a Financial Asset and that
the Collateral Agent has Control over such Securities Account or (ii) the issuer
thereof has agreed that it will comply with instructions originated by
Collateral Agent (or its nominee) or the Custodian (or its nominee), as the case
may be, without further consent by the registered owner thereof;


(d)           subject to clause (m) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or that such Clearing Corporation Security is credited to a
Securities Account of the Custodian at such Clearing Corporation (and, if a
Certificated Security, so held in the possession of such Clearing Corporation,
or of an agent or custodian on its behalf) and the Security Entitlement of the
Custodian in such Clearing Corporation Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such
Security constitutes a Financial Asset and that the Collateral Agent has Control
over such Securities Account;
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 5 -
 
(e)           in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations, provided that within 30
days of request by the Collateral Agent to the Borrower and the Custodian, such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to Control over
such Security under the NYUCC;


(f)           in the case of each U.S. Government Security, that such U.S.
Government Security is credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or that such U.S. Government Security is credited to
a Securities Account of the Custodian at a Federal Reserve Bank and the Security
Entitlement of the Custodian in such Federal Reserve Bank Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has Control over such Securities Account;


(g)           subject to clause (m) below, in the case of a Special Equity
Interest constituting a Certificated Security, that the holder of the first Lien
on such Certificated Security has possession of such Certificated Security in
the United States (which has been registered in the name of such holder (or its
nominee) or Indorsed to such holder or in blank) and has agreed to deliver the
certificates evidencing such Certificated Security directly to the Collateral
Agent upon the discharge of such Lien and has acknowledged that it holds such
certificates for the Collateral Agent subject to such Lien (it being understood
that, upon receipt of any such Certificated Security, if so requested by the
Borrower the Collateral Agent shall deliver the same to the Custodian to be held
in accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien,
provided that the provisions of this clause (g) shall not apply to any
Investment referred to in Part B of Schedule II of the Credit Agreement (which
Investments are deemed Delivered);


(h)           in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is in the possession of the Collateral Agent in the
United States (or in the possession of the Custodian in the United States under
an arrangement where the Custodian has agreed to hold such Tangible Chattel
Paper as agent or bailee on behalf of the Collateral Agent) and any agreements
that constitute or evidence such Tangible Chattel Paper is free of any marks or
notations indicating that it is then pledged, assigned or otherwise conveyed to
any Person other than the Collateral Agent;
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 6 -

 
(i)           in the case of each General Intangible (including any
participation in a debt obligations) of an Obligor organized in the United
States, that such General Intangible falls within the collateral description of
a UCC-1 financing statement, naming the relevant Obligor as debtor and the
Collateral Agent as secured party and filed in the jurisdiction of organization
of such relevant Obligor, provided that in the case of a participation in a debt
obligation (which debt obligations is evidenced by an Instrument), either
(i) the criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and commercially reasonable
efforts are taken to ensure that such participating institution has acknowledged
in writing that it holds possession of such Instrument for the benefit of the
Collateral Agent (or for the benefit of the Custodian, and the Custodian has
agreed that it holds the interest in such Instrument as agent or bailee on
behalf of the Collateral Agent) or (iii) such Instrument is in the possession of
the applicable participating institution outside of the United States and such
participating institution (and, if applicable, the obligor that issued such
Instrument) has taken such actions as shall be necessary under the law of the
jurisdiction where such Instrument is physically located to accord the
Collateral Agent rights substantially equivalent to Control over such Instrument
under the NYUCC;
 
(j)           in the case of each General Intangible (including any
participation in a debt obligations) of an Obligor not organized in the United
States, that such Obligor shall have taken such action as shall be necessary to
accord the Collateral Agent rights substantially equivalent to a perfected
first-priority security interest (subject to Permitted Liens) in such General
Intangible under the NYUCC;
 
(k)           in the case of any Deposit Account or Securities Account, that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
Control over such Deposit Account or Securities Account, or that such Deposit
Account or Securities Account is in the name of the Custodian and the Custodian
has credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has Control over such Securities Account;
 
(l)           in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account or Securities Account over which the
Collateral Agent has Control as described in clause (k) above;
 
(m)           in the case of any Certificated Security, Uncertificated Security,
Instrument or Special Equity Interest either physically located outside of the
United States or issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest; and
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 7 -
 
 
 (n)           in the case of each Portfolio Investment not of a type covered by
the foregoing clauses (a) through (m) that such Portfolio Investment has been
transferred to the Collateral Agent in accordance with applicable law and
regulation.
 
“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.
 
“Designated Indebtedness” means any Other Secured Indebtedness as defined in the
Credit Agreement (including, without limitation, any prepayment penalty,
premium, make-whole fee or similar amounts owed in connection with such
indebtedness) that has been designated by the Borrower at the time of the
incurrence thereof as “Designated Indebtedness” for purposes of this Agreement
in accordance with the requirements of Section 6.01.
 
“Designated Indebtedness Commitments” means the commitments of the holders of
Designated Indebtedness to extend credit to the Borrower that will give rise to
Designated Indebtedness hereunder.
 
“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.
 
“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.
 
“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of any Obligor to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under or in respect of such Designated Indebtedness Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding.
 
“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.
 
“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 8 -
 
 
“Event of Default” means any Event of Default under and as defined in the Credit
Agreement or any comparable event under any Designated Indebtedness Document or
Hedging Agreement.


“Excluded Account” means (i) any accounts which hold (A) Excluded Assets (to the
extent not included in the Collateral pursuant to Section 10.03(g)), (B) money
or financial assets of any Designated Subsidiary or (C) money or financial
assets of any other Excluded Asset, in the case of any such account described in
this caluse (i), so long as such account does not otherwise hold any Collateral
and (ii)(A) any payroll account so long as such payroll account is coded as
such, (B) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment or Excluded Assets and (C) checking
accounts of the Obligors that do not contain, at any one time, an aggregate
balance in excess of $500,000.


“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.


“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.


“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.03, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.03).


“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 9 -
 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
entered into by any Obligor.


Notwithstanding the foregoing, the Borrower may, at its option, elect that a
Hedging Agreement that would otherwise be entitled to the benefits of this
Agreement, and that would otherwise give rise to Hedging Agreement Obligations
hereunder, not be treated as a Hedging Agreement, and not give rise to Hedging
Agreement Obligations, hereunder.  Such election shall be effected by delivery
by the Borrower to the Collateral Agent of a notice to such effect, confirmed in
writing by the respective hedge counterparty party to such Hedging Agreement.


“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Lender (or any affiliate thereof) under any Hedging Agreement,
including in each case all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Lender (or any affiliate thereof) under
such  Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding.


For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Hedging Agreement Obligations for purposes
hereof, notwithstanding that such Person (or its affiliate) may have assigned
all of its Loans and other interests in the Credit Agreement and, therefore, at
the time a claim is to be made in respect of such obligations, such Person (or
its affiliate) is no longer a “Lender” party to the Credit Agreement, provided
that neither such Person nor any such affiliate shall be entitled to the
benefits of this Agreement (and such obligations shall not constitute Hedging
Agreement Obligations hereunder) unless, at or prior to the time it ceased to be
a Lender hereunder, it shall have notified the Administrative Agent in writing
of the existence of such agreement.  The “outstanding amount” of Hedging
Agreement Obligations at any time of determination is the amount (not less than
zero) that would be owed by the Obligor (giving effect to any legally binding
netting arrangements) upon the termination of such Hedging Agreement at such
time.


“Indemnitee” has the meaning assigned to such term in Section 9.05.


“JPMCB” means JPMorgan Chase Bank, N.A.


“Notice of Designation” has the meaning specified in Section 6.01.


“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 10 -
 


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the Credit Agreement Commitments, the Designated
Indebtedness Commitments and the Hedging Agreement Obligations; provided that,
for purposes hereof, so long as no Trigger Event has occurred and is continuing,
(i) in calculating whether the aggregate amount of Credit Agreement Commitments
have made a determination to take (or to authorize or instruct the Collateral
Agent to take) an action, or to refrain (or to instruct the Collateral Agent to
refrain) from taking an action hereunder, the entire amount of the Credit
Agreement Commitments shall be deemed to have made such determination if Lenders
holding more than 50% of the aggregate amount of the Credit Agreement
Commitments have made such determination (i.e., a determination by a majority in
interest of the Lenders votes the entire Credit Agreement Commitments) and (ii)
in calculating whether the aggregate amount of Designated Indebtedness
Commitments have made a determination to take (or to authorize or instruct the
Collateral Agent to take) an action, or to refrain (or to instruct the
Collateral Agent to refrain) from taking an action hereunder, the entire amount
of the Designated Indebtedness Commitments shall be deemed to have made such
determination if holders of Designated Indebtedness constituting more than 50%
of the aggregate amount of the Designated Indebtedness Commitments have made
such determination (i.e., a determination by a majority in interest of such
votes the entire Designated Indebtedness Commitments).


“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and the Designated Indebtedness Documents
and (c) in the case of all Obligors, all present and future obligations of the
Obligors to the Secured Parties, or any of them, hereunder or under any other
Security Document.  The Secured Obligations shall in no event include Excluded
Swap Obligations.
 
“Secured Party” means, collectively, the Lenders, the Administrative Agent, each
Designated Indebtedness Holder, the holder of any Hedging Agreement Obligations,
each Financing Agent and the Collateral Agent.


“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.


“Specified Actions” has the meaning specified in Section 5.04.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 11 -
 


“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any Hedging Agreement that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Trigger Event” means any of the following events or conditions:


(a)           Acceleration of Secured Obligations representing 66-2/3% or more
of the aggregate Secured Obligations at the time outstanding;


(b)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or


(c)           any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (b) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Obligor  or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing.
 
1.03           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Exhibits and Annexes
shall be construed to refer to Sections of, and Exhibits and Annexes to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 12 -
 
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES.  Each Obligor represents and
warrants to the Secured Parties that:
 
2.01           Organization.  Such Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
 
2.02           Authorization; Enforceability.  The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action.  This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
2.03           Governmental Approvals; No Conflicts.  The execution, delivery
and performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are or will be in full force and
effect and (ii) filings and recordings in respect of the Liens created pursuant
hereto, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Obligor or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Obligor or any of its assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto, will not result in the creation or imposition of any Lien on
any asset of any Obligor (other than any Permitted Lien).
 
2.04           Title.  Such Obligor is the sole beneficial owner of the
Collateral in which a security interest is granted by such Obligor hereunder and
no Lien exists upon such Collateral other than (a) the security interest created
or provided for herein, which security interest constitutes a valid first and
prior perfected Lien on the Collateral (except that any such security interest
in a Special Equity Interest may be subject to a Lien in favor of a creditor of
the issuer of such Special Equity Interest as contemplated by the definition of
such term in Section 1.02) and (b) other Liens not prohibited by the provisions
of any Debt Document.
 
2.05           Names, Etc.  The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of the Borrower as of the date hereof are
correctly set forth in Annex 1 (and of each Obligor as of the date of the
Guarantee Assumption Agreement referred to below are set forth in the supplement
to Annex 1 in Appendix A to the Guarantee Assumption Agreement executed and
delivered by such Obligor pursuant to Section 7.03).
 
2.06           Changes in Circumstances.  No Obligor has (a) within the period
of four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
date hereof (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 13 -
 
2.07           Promissory Notes.  Annex 2 sets forth a complete and correct list
of all Promissory Notes (other than any previously delivered to the Custodian or
held in a Securities Account referred to in Annex 3) held by the Borrower on the
date hereof (or held by a Subsidiary Guarantor on the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement) and having an aggregate
unpaid principal amount in excess of $1,000,000.
 
2.08           Deposit Accounts and Securities Accounts.  Annex 3 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Borrower on the date hereof (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement), except for any Excluded Accounts.

 
SECTION 3.   GUARANTEE.

 
3.01           The Guarantee.  The Subsidiary Guarantors hereby jointly and
severally guarantee to each of the Secured Parties and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations.  The
Subsidiary Guarantors hereby further jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated or extended
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will jointly and severally pay the same without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
3.02           Obligations Unconditional.  The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 14 -

(a)           at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;


(b)           any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;


(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or


(d)           any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.


The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement, the other Debt Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.
 
3.03           Reinstatement.  The obligations of the Subsidiary Guarantors
under this Section 3 shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations and such holder of a Guaranteed Obligation
has returned to the Borrower or its designee any such rescinded payment, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Subsidiary Guarantors jointly and severally agree that they will reimburse
the Secured Parties on demand for all reasonable and documented out-of-pocket
costs and expenses (including reasonable  and documented fees and other charges
of counsel) incurred by the Secured Parties in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
3.04           Subrogation.  The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations (other than Unasserted Contingent Obligations), and the
expiration and termination of all letters of credit or commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 15 -
 
3.05           Remedies.  The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Credit
Agreement, Article VII thereof (and shall be deemed to have become automatically
due and payable in the circumstances provided therein including, in the case of
the Credit Agreement, such Article VII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.
 
3.06           Continuing Guarantee.  The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.
 
3.07           Instrument for the Payment of Money.  Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall (to the extent
permitted under applicable law) have the right to bring motion action under New
York CPLR Section 3213.
 
3.08           Rights of Contribution.  The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.


For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 16 -
 
 
3.09           General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 
3.10           Indemnity by Borrower.  In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3.04), the Borrower agrees that (a) in the event a
payment shall be made by any Subsidiary Guarantor under this Agreement, the
Borrower shall indemnify such Subsidiary Guarantor for the full amount of such
payment and such Subsidiary Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Subsidiary Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part the Guaranteed Obligations, the Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the fair market value of the assets so sold.

 
3.11           Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Subsidiary Guarantor to honor all of its obligations under this Guarantee in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 3.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 3.11, or otherwise under this Guarantee, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until Swap Obligations have
been paid in full. Each Qualified ECP Guarantor intends that this Section 3.11
constitute, and this Section 3.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Subsidiary Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 17 -
 
SECTION 4.  COLLATERAL.  As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under the
following property, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4 being collectively referred to herein as “Collateral”):


(a)           to the extent constituting Portfolio Investments or Proceeds
thereof, all Accounts, all Chattel Paper, all Deposit Accounts, all Documents,
all General Intangibles, all Instruments (including all Promissory Notes), all
Investment Property not covered by the foregoing (including all Securities, all
Securities Accounts and all Security Entitlements with respect thereto and
Financial Assets carried therein, and all Commodity Accounts and Commodity
Contracts), and all Letter-of-Credit Rights where the underlying letter of
credit supports a Portfolio Investment;


(b)           all Proceeds of any of the Collateral and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Obligor or any computer
bureau or service company from time to time acting for such Obligor); and


(c)           each Cash Account and each Securities Account under and as defined
in the Custodian Agreement,


IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (and there shall be excluded from the
definition of “Collateral”) (i) any contract, property rights, obligation,
instrument or agreement to which an Obligor is a party (or to any of its rights
or interests thereunder) if the grant of such security interest would constitute
or result in either (i) the abandonment, invalidation or unenforceability of any
right, title or interest of such Obligor therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such contract,
property rights, obligation, instrument or agreement (other than to the extent
that any such term would be rendered ineffective by Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code as in effect in the relevant
jurisdiction), (ii) any Excluded Account, (iii) any assets with respect to which
applicable Law prohibits the creation or perfection of such security interests
therein (other than to the extent that any such prohibition is rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), or (vi) any property that, were
it “Collateral” hereunder, would be subject to release pursuant to Section 10.03
(including Excluded Assets released pursuant to Section 10.03(g)), (B) the
Obligors, may by notice to the Collateral Agent, exclude from the grant of a
security interest provided above in this Section 4, any Special Equity Interests
designated by the Borrower in reasonable detail to the Collateral Agent in such
notice (it being understood that the Borrower may at any later time rescind any
such designation by similar notice to the Collateral Agent), and (C)
notwithstanding anything herein to the contrary, in no case shall an Obligor be
required to grant a security interest in any Equity Interest of a Controlled
Foreign Corporation or any assets that are directly-held or indirectly-held by a
Controlled Foreign Corporation, other than (x) any non-voting Equity Interests
in a Controlled Foreign Corporation that are directly held by an Obligor, and
(y) 65% of the voting Equity Interests in a Controlled Foreign Corporation that
are directly held by an Obligor.


Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 18 -
 
 
SECTION 5.     CERTAIN AGREEMENTS AMONG SECURED PARTIES.
 
5.01         Priorities; Additional Collateral.


(a)           Pari Passu Status of Obligations.  Each Secured Party by
acceptance of the benefits of this Agreement and the other Security Documents
agrees that their respective interests in the Security Documents and the
Collateral shall rank pari passu and that the Secured Obligations shall be
equally and ratably secured by the Security Documents, and all payments received
through the exercise of remedies in respect of the Debt Documents shall be
shared ratably, in each case, subject to the terms hereof and the priority of
payment established in Section 8.06.


(b)           Sharing of Guaranties and Liens.  Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
(i) such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.


Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing, provided that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 19 -
 
5.02           Turnover of Collateral.  If a Secured Party acquires custody,
control or possession of any Collateral or the proceeds therefrom, other than
pursuant to the terms of this Agreement, such Secured Party shall promptly (but
in any event within five Business Days) cause such Collateral or proceeds to be
Delivered in accordance with the provisions of this Agreement.  Until such time
as such Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and proceeds in trust for the benefit of the Collateral Agent.
 
5.03           Cooperation of Secured Parties.  Each Secured Party will
cooperate with the Collateral Agent and with each other Secured Party in the
enforcement of the Liens upon the Collateral and otherwise in order to
accomplish the purposes of this Agreement and the Security Documents.
 
5.04           Limitation upon Certain Independent Actions by Secured
Parties.  No Secured Party shall have any right to institute any action or
proceeding to enforce any term or provision of the Security Documents or to
enforce any of its rights in respect of the Collateral or to exercise any other
remedy pursuant to the Security Documents or at law or in equity, for the
purpose of realizing on the Collateral, or by reason of jeopardy of any
Collateral, or for the execution of any trust or power hereunder (collectively,
the “Specified Actions”), unless the Required Secured Parties have delivered
written instructions to the Collateral Agent and the Collateral Agent shall have
failed to act in accordance with such instructions within 30 days
thereafter.  In such case but not otherwise, the Required Secured Parties may
appoint one Person to act on behalf of the Secured Parties solely to take any of
the Specified Actions (the “Appointed Party”), and, upon the acceptance of its
appointment as Appointed Party, the Appointed Party shall be entitled to
commence proceedings in any court of competent jurisdiction or to take any other
Specified Actions as the Collateral Agent might have taken pursuant to this
Agreement or the Security Documents (in accordance with the directions of the
Required Secured Parties).  The Obligors acknowledge and agree that should the
Appointed Party act in accordance with this provision, such Appointed Party will
have all the rights, remedies, benefits and powers as are granted to the
Collateral Agent pursuant hereto or pursuant to any Security Documents.
 
5.05           No Challenges.  In no event shall any Secured Party take any
action to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such
action.  Each of the Secured Parties agrees that it will not take any action to
challenge, contest or dispute the validity, enforceability or secured status of
any other Secured Party’s claims against any Obligor (other than any such claim
resulting from a breach of this Agreement by a Secured Party, or any challenge,
contest or dispute alleging arithmetical error in the determination of a claim),
or that would have the effect of invalidating any such claim, or support any
Person who takes any such action.
 
5.06           Rights of Secured Parties as to Secured
Obligations.  Notwithstanding any other provision of this Agreement, the right
of each Secured Party to receive payment of the Secured Obligations held by such
Secured Party when due (whether at the stated maturity thereof, by acceleration
or otherwise) as expressed in any instrument evidencing or agreement governing
such Secured Obligations, or to institute suit for the enforcement of such
payment on or after such due date, and the obligation of the Obligors to pay
their respective Secured Obligations when due, shall not be impaired or affected
without the consent of such Secured Party; provided that, notwithstanding the
foregoing, each Secured Party agrees that it will not attempt to exercise
remedies with respect to any Collateral except as provided in this Agreement.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 20 -
 

5.07        Certain Undertakings with respect to Excluded Assets
.
(a)           Limitation on Actions against Excluded Assets.  Each Secured Party
agrees that it shall not and shall not be entitled, whether before or after the
occurrence of any Event of Default, to (i) institute against, or join any other
Person in instituting against, any Excluded Asset that is a Subsidiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States of America or any State thereof, (ii)
transfer or register the capital stock of any Excluded Asset that is a
Subsidiary or any other instrument evidencing any equity interests of the
Borrower in any such Excluded Asset into the name of the Collateral Agent or any
Secured Party or any designee or nominee thereof, (iii) foreclose such security
interest in any such equity interests, regardless of the bankruptcy or
insolvency of the Borrower or any Excluded Asset, (iv) exercise any voting
rights granted or appurtenant to such equity interests or any other instruments
evidencing any such equity interests or (v) enforce any right that the holder of
any such equity interests might otherwise have to liquidate, consolidate,
combine, collapse or disregard the entity status of such Excluded Asset.


(b)           Waiver of Certain Rights with respect to Excluded Assets.  Each
Secured Party hereby waives and releases any right to require (i) that any
Excluded Asset that is a Subsidiary be in any manner merged, combined, collapsed
or consolidated with or into the Borrower or any other Excluded Asset, including
by way of substantive consolidation in a bankruptcy case, or (ii) that the
status of any Excluded Asset that is a Subsidiary as a separate entity be in any
respect disregarded.


(c)           Third Party Beneficiaries.  Each Secured Party agrees and
acknowledges that the agent acting on behalf of the holders of indebtedness of
any Excluded Asset that is a Subsidiary is an express third party beneficiary
with respect to this Section 5.07 and such agent shall have the right to enforce
compliance by the Secured Parties with this Section.


(d)           Execution of Releases by Collateral Agent.  Upon the sale or other
transfer or purported transfer by an Obligor of assets to an Excluded Asset in a
transaction not inconsistent with the requirements of the Credit Agreement, the
Collateral Agent is hereby authorized to execute and deliver any such releases
and other documents as the Borrower may reasonably request to evidence the
release of such assets from the Lien of this Agreement.
 
SECTION 6.     DESIGNATION OF DESIGNATED INDEBTEDNESS; RECORDKEEPING, ETC.
 
6.01           Designation of Other Secured Indebtedness.  The Borrower may at
any time designate as “Designated Indebtedness” hereunder any Other Secured
Indebtedness under and as defined in the Credit Agreement satisfying the terms
and conditions of the definition thereof in the Credit Agreement and the
provisions of Section 6.01(b) of the Credit Agreement, such designation to be
effected by delivery to the Collateral Agent of a notice substantially in the
form of Exhibit A or in such other form approved by the Collateral Agent (a
“Notice of Designation”), which notice shall identify such Other Secured
Indebtedness, request that such Other Secured Indebtedness be designated as
“Designated Indebtedness” hereunder and be accompanied by a certificate of a
Financial Officer of the Borrower delivered to the Administrative Agent, each
Financing Agent, each Designated Indebtedness Holder party hereto and the
Collateral Agent:
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 21 -
 
 

(a)           certifying that (i) such Other Secured Indebtedness satisfies the
conditions of this Section, (ii) that after giving effect to such designation
and the incurrence of such Designated Indebtedness, no Event of Default or
Trigger Event shall have occurred and be continuing and (iii) both before and
after giving effect to such designation and the incurrence of such Designated
Indebtedness, the Borrower is in compliance with Section 6.07 of the Credit
Agreement,


(b)           attaching (and certifying as true and complete) copies of the
material Designated Indebtedness Documents for such Designated Indebtedness
(including all schedules and exhibits, and all amendments or supplements,
thereto) and


(c)           identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).


No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent either (x) a joinder agreement to this Agreement, substantially in the
form of Exhibit C, or (y) such other document or agreement, in a form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, pursuant to
which such Financing Agent (or, if there is no Financing Agent, such holder)
shall have become a party hereto and assumed the obligations of a Financing
Agent (or holder) hereunder, as applicable.
 
6.02           Recordkeeping.  The Collateral Agent will maintain books and
records necessary to enable it to determine at any time all transactions under
this Agreement which have occurred on or prior to such time.  Each Obligor
agrees that such books and records maintained in good faith by the Collateral
Agent shall be conclusive as to the matters contained therein absent manifest
error.  Each Obligor shall have the right to inspect such books and records at
any time upon reasonable prior notice.


6.03           Further Assurances.  The Collateral Agent, each Financing Agent
and each holder of Designated Indebtedness party hereto agrees promptly (i) to
take such actions and cause or permit the Custodian to take such actions, (ii)
to execute and deliver such agreements, instruments and documents and (iv) to
negotiate in good faith any amendments or waivers of Debt Documents, in each
case as shall be necessary or reasonably requested by the Borrower to permit the
Borrower to effectuate the incurrence and designation hereunder of Other Secured
Indebtedness as “Designated Indebtedness”.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 22 -
 
 
SECTION 7.   COVENANTS OF THE OBLIGORS.  In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:
 
7.01           Delivery and Other Perfection.  Within 60 days after the
acquisition by an Obligor of any Portfolio Investment constituting part of the
Collateral as to which physical possession by the Collateral Agent or the
Custodian is required in order for such Portfolio Investment to have been
“Delivered”, such Obligor shall take such actions as shall be necessary to
effect Delivery of such Portfolio Investment.  As to all other Portfolio
Investments constituting part of the Collateral, such Obligor shall cause the
same to be Delivered within (x) five Business Days of the acquisition thereof
where such Delivery does not require the consent of a third party and (y) sixty
days of the acquisition thereof otherwise; provided that such five Business Day
period or sixty day period, as applicable, may be extended by the Collateral
Agent for an additional period of thirty days at the discretion of the
Collateral Agent.  In addition, and without limiting the generality of the
foregoing (but subject to the limitations therein), each Obligor shall promptly
from time to time give, execute, deliver, file, record, authorize or obtain all
such financing statements, continuation statements, notices, instruments,
documents, Control Agreements (subject to Section 7.04 below) or any other
agreements or consents or other papers as may be necessary or desirable in the
reasonable judgment of the Collateral Agent to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Collateral Agent to exercise and enforce its rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:


(a)           keep full and accurate books and records relating to the
Collateral in all material respects, and stamp or otherwise mark such books and
records in such a manner as the Collateral Agent may reasonably require in order
to reflect the security interests granted by this Agreement; and


(b)           subject to Section 9.13 (Confidentiality) of the Credit Agreement
and analogous clauses in other Debt Documents, permit representatives of the
Collateral Agent, (i) upon reasonable prior notice, at such reasonable times
during business hours and as often as reasonably requested to inspect and make
extracts from its books and records pertaining to the Collateral, and (ii) at
any time and from time to time permit representatives of the Collateral Agent to
be present at such Obligor’s place of business to receive copies of
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by such Obligor with respect to the
Collateral, all in such manner as the Collateral Agent may reasonably require,
provided that, in the case of each of the foregoing clauses (i) and (ii), (x)
each such Obligor shall be entitled to have its representatives and advisors
present during any inspection of its books and records at such Obligor’s place
of business and (y) only to the extent such inspection or requests for such
information are reasonable and such information can be provided or discussed
without violation of law, rule, regulation or contract.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 23 -
 
7.02           Other Financing Statements or Control.  Except as otherwise
permitted under Section 6.02 of the Credit Agreement and the applicable
provisions of each other Debt Document, the Obligors shall not (a) file or
suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to any
of the Collateral in which the Collateral Agent is not named as the sole
Collateral Agent for the benefit of the Secured Parties, or (b) cause or permit
any Person other than the Collateral Agent to have Control of any Deposit
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit
Rights constituting part of the Collateral.
 
7.03           Additional Subsidiary Guarantors.  As contemplated by
Section 5.08 of the Credit Agreement, any new Domestic Subsidiary of the
Borrower formed or acquired by the Borrower after the date hereof (other than
Excluded Assets), are required to become a “Subsidiary Guarantor” under this
Agreement, by executing and delivering to the Collateral Agent a Guarantee
Assumption Agreement in the form of Exhibit B hereto.  Accordingly, upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
Subsidiary, such new Subsidiary (i.e. any such Domestic Subsidiary other than a
Subsidiary that is an Excluded Asset) shall automatically and immediately, and
without any further action on the part of any Person, become a “Subsidiary
Guarantor” and an “Obligor” for all purposes of this Agreement, and Annexes 1
through 4, inclusive, hereto shall be deemed to be supplemented in the manner
specified in such Guarantee Assumption Agreement.  In addition, upon execution
and delivery of any such Guarantee Assumption Agreement, the new Subsidiary
Guarantor makes the representations and warranties set forth in Section 2 as of
the date of such Guarantee Assumption Agreement.  Notwithstanding anything
herein to the contrary, in no event shall a Controlled Foreign Corporation be
required to be a Subsidiary Guarantor.


7.04           Control Agreements. Within forty-five (45) days after the
Effective Date, the applicable Obligors shall deliver to Collateral Agent one or
more Control Agreements in respect of each Deposit Account and Securities
Account maintained by such Obligors which are not, as of the date of this
Agreement, subject to the Custody Account Control Agreement or maintained with
the Collateral Agent, together with a favorable opinion of counsel with respect
to such Control Agreement; provided that the Obligors shall not be required to
deliver any Control Agreement for any Excluded Account or any Deposit Account or
Securities Account if the aggregate value of all such assets (that are not
either maintained with the Collateral Agent or subject to a Control Agreement)
would not be greater than $2,500,000 in the aggregate; provided further, for the
avoidance of doubt, any Cash or other financial assets that are not subject to a
Control Agreement shall not be included in the Borrowing Base.  So long as no
Event of Default has occurred and is continuing or would result therefrom, each
Obligor may transfer, use and distribute its assets (and the proceeds thereof)
that are in any Deposit Account or any Securities Account to the extent not
prohibited by this Agreement or the other Loan Documents; provided, however,
that if (a) the transfer of such assets (which are included in the Borrowing
Base) is to a Deposit Account or Securities Account maintained with a Person
other than Collateral Agent and (b) such assets are maintained in such Deposit
Account or Securities Account by an Obligor, and (x) are not subject to a
Control Agreement in favor of Collateral Agent, (y) such Deposit Account or
Securities Account is not an Excluded Account, and (z) after giving effect to
the proposed transfer, the aggregate value of all such assets (that are not
either maintained with Collateral Agent or subject to a Control Agreement) would
be greater than $2,500,000 in the aggregate, the Obligors shall not transfer
such assets to such Deposit Account or Securities Account until such time as the
applicable bank or securities intermediary executes a Control Agreement in favor
of the Collateral Agent with respect to such Deposit Account or Securities
Account.  The Obligors shall provide prior written notice to Collateral Agent in
the event that the aggregate value of all assets held in such Deposit Accounts
or Securities Accounts (other than Deposit Accounts or Securities Accounts
maintained with Collateral Agent or which are subject to a Control Agreement in
favor of the Collateral Agent) exceeds or would exceed $2,500,000 in the
aggregate.  No arrangement contemplated hereby or by any Control Agreement in
respect of any Securities Accounts or other Investment Property shall be
modified by any Obligor without the prior written consent of the Collateral
Agent.  Subject to Section 8.08, the Collateral Agent may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property constituting Collateral
maintained or held in such Securities Accounts and remit the proceeds thereof to
the Collateral Agent.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 24 -
 
 
SECTION 8.  ACCELERATION NOTICE; REMEDIES; DISTRIBUTION OF COLLATERAL.
 
8.01           Notice of Acceleration.  Upon receipt by the Collateral Agent of
a written notice from any Secured Party or the Borrower which (i) expressly
refers to this Agreement, (ii) describes an event or condition which has
occurred and is continuing and (iii) expressly states that such event or
condition constitutes an Acceleration as defined herein, the Collateral Agent
shall promptly notify each other party hereto of the receipt and contents
thereof (any such notice is referred to herein as a “Acceleration Notice”).
 
8.02           Preservation of Rights.  The Collateral Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
 
8.03           Events of Default, Etc.  During the period during which an Event
of Default or Trigger Event shall have occurred and be continuing:


(a)           each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;
 
(b)           the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
 
(c)           the Collateral Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by applicable
law, to exercise all voting, consensual and other powers of ownership pertaining
to the Collateral as if the Collateral Agent were the sole and absolute owner
thereof (and each Obligor agrees to take all such action as may be appropriate
to give effect to such right);
 
(d)           the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 25 -
 
 
(e)           the Collateral Agent may, upon ten Business Days’ prior written
notice to the Obligors of the time and place (or, if such sale is to take place
on the NYSE or any other established exchange or market, prior to the time of
such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Collateral Agent or any other Secured Party or anyone else may
be the purchaser, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter, to the fullest extent permitted by law, hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Obligors, any
such demand, notice and right or equity being hereby expressly waived and
released, to the fullest extent permitted by law.


The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
 
The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 8.06.
 
The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.
 
8.04           Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 26 -
 
8.05           Private Sale.  The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner.  Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.
 
8.06           Application of Proceeds.  Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral of any Obligor pursuant hereto, and any other cash of
any Obligor at the time held by the Collateral Agent under this Agreement, shall
be applied by the Collateral Agent during the period during which an Event of
Default or a Trigger Event shall have occurred and be continuing and pursuant to
an exercise of remedies under this Section 8, as follows:


First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;
 
Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;


Third, to the payment of any reasonable fees, costs and expenses then owing by
such Obligor to any administrative agent, trustee or similar representative of
the Secured Parties, under the applicable Debt Documents, in each case ratably;
 
Fourth, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof (i) the outstanding principal
amount of the loans under the Credit Agreement and the Designated Indebtedness
Documents shall be deemed then due and payable whether or not any Acceleration
of such loans has occurred, (ii) to the extent any cover in respect of a letter
of credit shall be due and payable under a Debt Documentthat such cover shall be
deemed to be a Secured Obligation that is due and payable for purposes hereof
and (iii) the outstanding  amount of Hedging Agreement Obligations under Hedging
Agreements shall be deemed then due and payable whether or not any termination
thereof  has occurred); and
 
Fifth, after application as provided in clauses “First”, “Second”, “Third” and
“Fourth” above, to the payment to the respective Obligor, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 27 -
 
In making the allocations required by this Section, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct.  The Collateral Agent may, in its
sole discretion, at the time of any application under this Section, withhold all
or any portion of the proceeds otherwise to be applied to the Secured
Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive Control of the Collateral
Agent, to the extent that it in good faith believes that the information
provided to it pursuant to Section 9.02 is either incomplete or inaccurate and
that application of the full amount of such proceeds to the Secured Obligations
would be disadvantageous to any Secured Party.  All distributions made by the
Collateral Agent pursuant to this Section shall be final (subject to any decree
of any court of competent jurisdiction), and the Collateral Agent shall have no
duty to inquire as to the application by the other Secured Parties of any
amounts distributed to them.
 
8.07           Attorney-in-Fact.  Without limiting any rights or powers granted
by this Agreement to the Collateral Agent while no Event of Default or Trigger
Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.


8.08           Exercise of Control.  With respect to any Deposit Account or
Securities Account over which the Collateral Agent has Control, the Collateral
Agent shall not deliver any direction for the disposition of funds or other
property, entitlement order or notice of exclusive control unless an Event of
Default or Trigger Event has occurred and is continuing.
 
SECTION 9.   THE COLLATERAL AGENT.
 
9.01           Appointment, Powers and Immunities.  Each Lender, the
Administrative Agent, each Financing Agent and, by acceptance of the benefits of
this Agreement and the other Security Documents, each Designated Indebtedness
Holder hereby irrevocably appoints and authorizes JPMCB to act as its agent
hereunder with such powers as are specifically delegated to the Collateral Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  Without limiting the generality of the
foregoing, it is understood that such powers authorize the Collateral Agent to
enter into the agreements and other documents contemplated by Section 5.08(c) of
the Credit Agreement on behalf of itself and the other Secured Parties
hereunder.  The Collateral Agent (which term as used in this sentence and in
Section 9.06 and the first sentence of Section 9.07 shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees
and agents):
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 28 -

(a)           shall have no duties or responsibilities except those expressly
set forth in this Agreement and shall not by reason of this Agreement be a
trustee for, or a fiduciary with respect to, any Lender or Designated
Indebtedness Holder;


(b)           shall not be responsible to the Lenders, the Administrative Agent,
the Financing Agents or the Designated Indebtedness Holders for any recitals,
statements, representations or warranties contained in this Agreement or in any
notice delivered hereunder, or in any other certificate or other document
referred to or provided for in, or received by it under, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document referred to or provided for herein or
therein or for any failure by the Obligors or any other Person to perform any of
its obligations hereunder;


(c)           shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and


(d)           shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.
 
9.02           Information Regarding Secured Parties.  The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent, supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as JPMCB is both the Collateral Agent and
the Administrative Agent, the Credit Agreement Obligations) as at a date
specified in such request.  The Collateral Agent shall provide any such list to
any Secured Party upon request.  The Collateral Agent shall be entitled to rely
upon such information, and such information shall be conclusive and binding for
all purposes of this Agreement, except to the extent the Collateral Agent shall
have been notified by a Secured Party that such information as set forth on any
such list is inaccurate or in dispute between such Secured Party and the
Borrower.
 
9.03           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram or cable)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent.  As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
provided for in Section 10.03, the Required Lenders, and such instructions of
the Required Secured Parties or the Required Lenders, as applicable, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Secured Parties.  If in one or more instances the Collateral Agent takes any
action or assumes any responsibility not specifically delegated to it pursuant
to this Agreement, neither the taking of such action nor the assumption of such
responsibility shall be deemed to be an express or implied undertaking on the
part of the Collateral Agent that it will take the same or similar action or
assume the same or similar responsibility in any other instance.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 29 -
 
9.04           Rights as a Secured Party.  With respect to its obligation to
extend credit under the Credit Agreement, JPMCB (and any successor acting as
Collateral Agent) in its capacity as a Lender under the Credit Agreement shall
have the same rights and powers hereunder as any other Secured Party and may
exercise the same as though it were not acting as Collateral Agent, and the term
“Secured Party” or “Secured Parties” shall, unless the context otherwise
indicates, include the Collateral Agent in its individual capacity.  JPMCB (and
any successor acting as Collateral Agent) and its affiliates may (without having
to account therefor to any other Secured Party) accept deposits from, lend money
to, make investments in and generally engage in any kind of banking, trust or
other business with any of the Obligors (and any of their Subsidiaries or
affiliates) as if it were not acting as Collateral Agent, and JPMCB and its
affiliates may accept fees and other consideration from any of the Obligors for
services in connection with this Agreement or otherwise without having to
account for the same to the other Secured Parties.
 
9.05           Indemnification.  Each Lender and each Designated Indebtedness
Holder by acceptance of the benefits of this Agreement and the other Security
Documents severally agrees to indemnify the Collateral Agent and each Related
Party of the Collateral Agent (each such Person being called an “Indemnitee”)
(to the extent not reimbursed under Section 10.04, but without limiting the
obligations of the Obligors under Section 10.04) ratably in accordance with the
aggregate Secured Obligations held by the Lenders and the Designated
Indebtedness Holders, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against any Indemnitee (including by any other Secured Party) arising out of or
by reason of any investigation in connection with or in any way relating to or
arising out of this Agreement, any other Debt Documents, or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that the
Obligors are obligated to pay under Section 10.04, but excluding, unless an
Event of Default or a Trigger Event has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided that no Lender or Designated Indebtedness
Holder shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the party to be indemnified.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 30 -
 
 
9.06           Non-Reliance on Collateral Agent and Other Secured Parties.  The
Administrative Agent and each Financing Agent (and each Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents) agrees that it has, independently and without
reliance on the Collateral Agent or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower, the Subsidiary Guarantors and their Subsidiaries and
decision to extend credit to the Borrower in reliance on this Agreement and that
it will, independently and without reliance upon the Collateral Agent or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement and any Debt Document to which
it is a party.  Except as otherwise expressly provided herein, the Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this Agreement, any other Debt Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Obligor.  The Collateral Agent shall not have any
duty or responsibility to provide any other Secured Party with any credit or
other information concerning the affairs, financial condition or business of any
Obligor or any of its Subsidiaries (or any of their affiliates) that may come
into the possession of the Collateral Agent or any of its affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.
 
9.07           Failure to Act.  Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.
 
9.08           Resignation of Collateral Agent.  Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors.  Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld (or if an Event of Default or Trigger Event has occurred
and is continuing in consultation with the Borrower) to appoint a successor
Collateral Agent.  If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a bank that has an office in New York, New York and has a
combined capital and surplus and undivided profits of at least
$1,000,000,000.  Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent.  The Borrower shall pay to any successor Collateral Agent its
then customary fees and charges to act in such capacity (unless otherwise agreed
between the Borrower and such successor Collateral Agent).
 
9.09           Agents and Attorneys-in-Fact.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
- 31 -
 
SECTION 10.   MISCELLANEOUS.
 
10.01           Notices.  All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied, e-mailed or delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or, in the case of any Financing Agent or Designated
Indebtedness Holder that shall become a party hereto after the date hereof, at
such “Address for Notices” as shall be specified pursuant to or in connection
with the joinder agreement executed and delivered by such Financing Agent or
Designated Indebtedness Holder pursuant to Section 6.01 (provided that notices
to any Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of
the Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.   All notices to any Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the
Administrative Agent or Financing Agent for such Designated Indebtedness Holder.


10.02           No Waiver.  No failure on the part of the Collateral Agent or
any other Secured Party to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any Secured
Party of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.
 
10.03           Amendments, Etc.  Except as otherwise provided in any Security
Document, the terms of this Agreement and the other Security Documents may be
waived, altered or amended only by an instrument in writing duly executed by
each Obligor and the Collateral Agent, with the consent of the Required Secured
Parties, provided that


(a)           no such amendment shall adversely affect the relative rights of
any Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party,
 
(b)           without the prior written consent of each of the Lenders under the
Credit Agreement, the Collateral Agent shall not release all or substantially
all of the collateral under the Security Documents or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under Section 3 hereof (except that if any amounts have become due and payable
in respect of principal of any Designated Indebtedness Obligations or Hedging
Agreement Obligations, and shall have remained unpaid for 30 or more days, then
the prior written consent (voting as a single group) of the holders of a
majority in interest of such Designated Indebtedness Obligations and such
Hedging Agreement Obligations, whichever of such obligations are then due and
payable, will also be required to release all or substantially all of such
Collateral),
 
(c)           without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number or
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 32 -
 
(d)           without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;
 
(e)           the Collateral Agent is authorized to release (and shall promptly
after the request of the Borrower, release) any Collateral that is either the
subject of a disposition not prohibited under the Credit Agreement or to which
the Required Secured Parties shall have consented; notwithstanding the
foregoing, Portfolio Investments constituting the Collateral shall be
automatically released from the lien of this Agreement, without any action of
the Collateral Agent, in connection with any disposition of Portfolio
Investments that (i) occurs in the ordinary course of the Obligor’s business and
(ii) is not prohibited under the Credit Agreement;
 
(f)           the Collateral Agent is authorized to release (and shall promptly
after the request of the Borrower, release) any Subsidiary Guarantor from any of
its guarantee obligations under Section 3 hereof to the extent such Subsidiary
(w) ceases to be a Domestic Subsidiary as a result of a transaction not
prohibited by the Loan Documents, (x) is the subject of a disposition not
prohibited under the Debt Documents, (y) to which the Required Lenders, shall
have consented or (z) is designated as a “Designated Subsidiary” or becomes an
Excluded Asset in accordance with the Credit Agreement or which is no longer
required to be a Subsidiary Guarantor, so long as in the case of this clause
(z): (A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Default or Event of Default has occurred and is continuing, and, in the case of
each of clauses (w) through (z), upon such release, the Collateral Agent is
authorized to release (and shall promptly after the request of the Borrower,
release) any collateral security granted by such Subsidiary Guarantor hereunder
and under the other Security Documents; and
 
(g)           the Collateral Agent is authorized to release (and shall promptly
after the request of the Borrower, release) any Collateral that is either the
subject of (i) a pledge permitted by Section 6.02(d) of the Credit Agreement and
the Designated Indebtedness Documents or to which the Required Secured Parties
shall have consented or (ii) a Lien permitted by Section 6.02(f) of the Credit
Agreement; notwithstanding the foregoing, Investments constituting Collateral
shall be automatically released from the Lien of this Agreement and the other
Security Documents, without any action of the Collateral Agent or any other
Secured Party, in connection with any pledge of Investments securing
Indebtedness or other obligations  upon the Borrower’s written certification to
the Collateral Agent that the Borrower complies with Section 6.02(d) or 6.02(f),
as applicable, of the Credit Agreement with respect to such pledge and that such
pledge is not prohibited by other Debt Documents (or that any consents that are
required for such pledge have been obtained under such other Debt Documents).
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 33 -
 
 
Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor.  The Collateral Agent hereby confirms and the
Administrative Agent hereby agrees that the Collateral Agent is authorized to
release from time to time Subsidiary Guarantors and other property and assets in
accordance with Section 9.02(c) of the Credit Agreement.  In connection with any
release of Collateral from the Lien of this Agreement and the other Security
Documents, the Collateral Agent will promptly after the request by the Borrower,
(i) execute and deliver assignments, bills of sale, termination statements and
other releases and instruments (in recordable form if appropriate), (ii) deliver
any portion of the Collateral in its possession, and (iii) otherwise take such
actions, and cause or permit the Custodian to take such actions, in each case as
the Borrower may reasonably request in order to effect the release and transfer
of such Collateral.
 
10.04           Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Obligors hereby jointly and severally
agree to reimburse the Collateral Agent and each of the other Secured Parties
for all reasonable and documented out-of-pocket costs and expenses incurred by
them (including the reasonable fees, charges and disbursements of outside legal
counsel) in connection with (i) any Default or Trigger Event and any enforcement
or collection proceeding resulting therefrom, including all manner of
participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section, and all such reasonable and documented
out-of-pocket costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 4.


(b)           Indemnification by the Obligors.  The Obligors shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
outside counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the bad faith, fraud,
willful misconduct or gross negligence of such Indemnitee, (y) a claim brought
by the Borrower or any Obligor against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Debt Documents, if
the Borrower or such Obligor has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) a claim arising as a result of a dispute between Indemnitees (other than
claims arising out of any act or omission by the Borrower or its
Affiliates).  In addition, no Indemnitee shall be entitled to indemnification
under this paragraph for any loss, claim, damage, liability or expense arising
out of the execution and delivery of this Agreement in violation of an agreement
to which such Indemnitee is a party, or law to which such Indemnitee is subject,
nor be entitled to reimbursement for expenses in connection with the execution
and delivery of this Agreement in excess of the limitations previously agreed in
writing referred to in Section 9.03(a) of the Credit Agreement.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 34 -

Each Indemnitee agrees to notify the Obligors as promptly as practicable after
the assertion against it of any claim for which it intends to seek indemnity
under this paragraph, provided that failure of any Indemnitee to provide such
notice shall not affect its right to be indemnified pursuant to this
paragraph.  So long as no Event of Default has occurred and is continuing, the
Obligors will be entitled to participate in any claim, action, litigation,
investigation or proceeding (collectively, “Proceedings”) and, to the extent
that they may, in accordance with this section, elect by written notice
delivered to the Indemnitee, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnitee; provided that if the defendants in
any such Proceedings include both the Indemnitee and any Obligor (or its
Affiliates) and the Indemnitee shall have concluded that there may be legal
defenses available to it which are different from or additional to those
available to the Borrower, the Indemnitee shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Proceedings on behalf of such Indemnitee.


Upon receipt of notice from the Obligors to any Indemnitee of their election, to
the extent the Obligors are permitted to do so in accordance with the foregoing,
to assume the defense of such Proceedings, and upon approval (not to be
unreasonably withheld or delayed) by the Indemnitee of counsel proposed by the
Obligors, the Obligors will not be liable to such Indemnitee for expenses
incurred by the Indemnitee in connection with the defense thereof (other than
reasonable and documented costs of investigation) unless (i) the Indemnitee
shall have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding paragraph
(it being understood, however that, subject to the foregoing, the Obligors shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel), approved by the relevant Indemnitee, representing the
Indemnitees who are parties to such Proceedings), (ii) the Obligors shall not
have employed counsel reasonably satisfactory to the Indemnitee to represent the
Indemnitee within a reasonable time after notice of commencement of the
Proceedings or (iii) the Obligors have authorized in writing the employment of
counsel for the Indemnitee.  No Obligor shall be liable for any settlement of
any Proceedings effected without its prior written consent (which consent shall
not be unreasonably withheld), but if settled with its written consent or if
there be a final judgment for the plaintiff or claimant in any such Proceedings,
the Obligors agree to indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with the provisions of this
section.  Notwithstanding the immediately preceding sentence, the Obligors shall
be liable for any settlement of any Proceedings effected without their written
consent if (i) an Indemnitee shall have requested the Obligors to reimburse such
Indemnitee for legal or other expenses in connection with investigating,
responding to or defending such Proceedings as provided by this section, (ii)
such settlement is entered into more than sixty (60) days after receipt by the
Obligors of such request for reimbursement and (iii) the Obligors shall not have
reimbursed such Indemnitee in accordance with such request and this section
prior to the date of such settlement.  The Obligors shall not, without the prior
written consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (x) includes an unconditional release of
such Indemnitee in form and substance satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such Proceedings and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnitee.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 35 -
 


Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor, provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.
 
10.05        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Obligors
and the Secured Parties (provided that none of the Obligors shall assign or
transfer its rights or obligations hereunder without the prior written consent
of the Collateral Agent; provided further that none of the Lenders party to the
Credit Agreement shall assign or transfer their rights or obligations hereunder
other than in accordance with the provisions set forth in Section 9.04 of the
Credit Agreement).
 
10.06        Counterparts; Integration; Effectiveness; Electronic Execution.


(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 36 -
 
 
10.07       Severability.  If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the parties
hereto as nearly as may be possible and (b) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
 
10.08       Governing Law; Submission to Jurisdiction.


(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


(b)           Submission to Jurisdiction.  Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.


(c)           Waiver of Venue.  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
10.09       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 37 -
 
10.10           Headings.  Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 38 -
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Security
Agreement to be duly executed and delivered as of the day and year first above
written.

        CORPORATE CAPITAL TRUST, INC.               By:
/s/ Paul S. Saint-Pierre
    Name: Paul S. Saint-Pierre     Title: Chief Financial Officer        
Address for Notices         Corporate Capital Trust, Inc.   450 South Orange
Avenue   Orlando, FL 32801   Attention: Paul Saint-Pierre, Chief Financial
Officer   Telephone No. (407) 540-2599



Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
      as Administrative Agent
            By:
/s/ Lauren Gubkin
    Name: Lauren Gubkin     Title: Vice President         Address for Notices  
      JPMorgan Chase Bank, N.A.   500 Stanton Christiana Road, Ops 2, Floor 03  
Newark, DE 19713-2107   Attention of Heshan Wanigasekera   Telephone No.:
(302) 634-4166   Fax No.:  (302) 634-8459              
JPMORGAN CHASE BANK, N.A.,     
as Collateral Agent
              By:
./s/ Lauren Gubkin
    Name: Lauren Gubkin     Title: Vice President         Address for Notices  
      JPMorgan Chase Bank, N.A.   500 Stanton Christiana Road, Ops 2, Floor 03  
Newark, DE 19713-2107   Attention of Heshan Wanigasekera   Telephone No.:
(302) 634-4166   Fax No.:  (302) 634-8459      



Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
FILING DETAILS
 
[See Section 2.05]
.


Name
Type of Organization
Jurisdiction of Organization
Organizational ID number
Mailing Address
Corporate Capital Trust, Inc.
Corporation
Maryland
27-2857503
450 S. Orange Ave.
Orlando, FL 32801



 
Annex 1 to Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 


ANNEX 2
 
PROMISSORY NOTES
 
[See Section 2.07]
 
None.
 
 
Annex 2 to Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 3 -

 
ANNEX 3
 
LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS
 
[See Sections 2.08]




Deposit Accounts:
Account Entity
Account Name
Account Number
 
Account Bank
Corporate Capital Trust, Inc.
Corp Capital Trust Inc. (CNIA)
ABA #:  
011000028
Bene. Bank Acct.:  
#10076909
State Street Bank
and Trust – Boston, MA


 
Securities Accounts:
Account Entity
Account Name
Account Number
 
Account Bank
               

 
Annex 3 to Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
  EXHIBIT A
 
[Form of Notice of Designation]
 
[Date]
 
JPMorgan Chase Bank, N.A.,
  as Collateral Agent
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE 19713-2107
Attention of Heshan Wanigasekera


Ladies and Gentlemen:
 
Reference is made to the Guarantee and Security Agreement, dated as of September
4, 2013 (as modified and supplemented and in effect from time to time, the
“Guarantee and Security Agreement”), between Corporate Capital Trust, Inc., the
Subsidiary Guarantors referred to therein, JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders referred to therein, the Financing Agents
or Designated Indebtedness Holders referred to therein, and JPMorgan Chase Bank,
N.A., as collateral agent for the Secured Parties referred to
therein.  Capitalized terms used herein, unless otherwise defined herein, shall
have the meanings ascribed thereto in the Agreement.


Pursuant to Section 6.01 of the Guarantee and Security Agreement, the Borrower
hereby designates the following Other Secured Indebtedness as “Designated
Indebtedness” under the Guarantee and Security Agreement:


[Complete as appropriate]

 

 
CORPORATE CAPITAL TRUST, INC.
         
By:________________________________________
      Name:
      Title:

 
Form of Notice of Designation
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B

 
[Form of Guarantee Assumption Agreement]
 
GUARANTEE ASSUMPTION AGREEMENT
 
GUARANTEE ASSUMPTION AGREEMENT dated as of ________ __, ____ by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a ___________ (the “Additional Subsidiary
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as collateral agent for the
Secured Parties under and as defined in the Guarantee and Security Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).
 
Corporate Capital Trust, Inc. (the “Borrower”), the Subsidiary Guarantors
referred to therein, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and JPMorgan Chase Bank, N.A., as collateral agent
for the Secured Parties referred to therein, are parties to a Guarantee and
Security Agreement dated as of September 4, 2013 (the “Guarantee and Security
Agreement”) pursuant to which such Subsidiary Guarantors have guaranteed the
“Guaranteed Obligations” (as defined therein), and the Borrower and such
Subsidiary Guarantors have granted Liens in favor of the Collateral Agent as
collateral security for the “Secured Obligations” (as defined
therein).  Capitalized terms used herein, unless otherwise defined herein, shall
have the meanings ascribed thereto in the Agreement.
 
Pursuant to Section 7.03 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto.  Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.


In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Guarantee and Security
Agreement included reference to this Agreement.
 
The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.
 
Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 2 -

 
IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.
 

 
[NAME OF ADDITIONAL SUBSIDIARY
 
  GUARANTOR]
             
By:______________________________
 
     Name:
 
     Title:

 
Accepted and agreed:
 
JPMORGAN CHASE BANK, N.A., as Collateral
   Agent




By:_____________________________
      Name:
      Title:


Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 3 -

EXHIBIT C
 
 
[Form of Joinder Agreement]


JOINDER AGREEMENT
 
JOINDER AGREEMENT dated as of_________, ______ by [NAME OF FINANCING AGENT (the
“Additional Financing Agent”)] [NAME OF DESIGNATED INDEBTEDNESS HOLDER (the
“Additional Designated Indebtedness Holder”)], a [_____________], in favor of
JPMorgan Chase Bank, N.A., as collateral agent for the Secured Parties under and
as defined in the Guarantee and Security Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).
 
           Corporate Capital Trust, Inc., a Maryland corporation (the
“Borrower”), the Subsidiary Guarantors (if any) referred to therein, JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders referred to therein,
the Financing Agents (if any) or Designated Indebtedness Holders (if any)
referred to therein, and the Collateral Agent, are parties to a Guarantee and
Security Agreement dated as of September 4, 2013 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Guarantee and Security
Agreement”).


           Pursuant to Section 6.01 of the Guarantee and Security Agreement, the
[Additional Financing Agent] [Additional Designated Indebtedness Holder] hereby
agrees to (and does hereby) become a [“Financing Agent”] [“Designated
Indebtedness Holder”] and a “Secured Party”, under and for all purposes of the
Guarantee and Security Agreement.  Without limiting the foregoing, the
[Additional Financing Agent] [Additional Designated Indebtedness Holder] hereby
agrees to be bound by and comply with all of the terms and provisions of the
Guarantee and Security Agreement applicable to it as a [“Financing Agent”]
[“Designated Indebtedness Holder”] or a “Secured Party” (including, without
limitation, the agreements of the Secured Parties set forth in Section 5 and
Section 6.03 of the Guarantee and Security Agreement).


Sections 10.06, 10.08 and 10.09 of the Guarantee and Security Agreement apply to
this Guarantee Assumption Agreement mutatis mutandis.
 
IN WITNESS WHEREOF, the [Additional Financing Agent] [Additional Designated
Indebtedness Holder] has caused this Guarantee Assumption Agreement to be duly
executed and delivered as of the day and year first above written.
 

  [NAME OF FINANCING AGENT]
[NAME OF DESIGNATED INDEBTEDNESS HOLDER]
 
By:
 
Name:
 
Title:
 
   

 
 


Guarantee and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
- 4 -

 
Appendix A
 
SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT
 


 
Supplement to Annex 1:


[to be completed]
 
Supplement to Annex 2:
 
[to be completed]
 
Supplement to Annex 3:
 
[to be completed]
 


Guarantee and Security Agreement
 
 

--------------------------------------------------------------------------------















































